Citation Nr: 1445830	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-29 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for left ear hearing loss.


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1976 to September 1979, and December 1979 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for left ear hearing loss with an initial 0 percent rating effective December 6, 2010, the date that VA received an application to reopen the previously denied claim.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
 

FINDING OF FACT

For the entire rating period, the evidence demonstrated no worse than a Level I hearing acuity in the service-connected left ear, and does not show deafness in the non-service-connected right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, 
DC 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In this case, the Veteran is challenging the initial disability rating assigned for the left ear hearing loss following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this claim.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.   

Regarding VA's duty to assist in claims development, VA provided the Veteran with a medical examination in February 2011.  The VA audiologist took an accurate medical history, interviewed the Veteran, and reviewed the record.  The VA audiologist performed a thorough audiological evaluation of the Veteran, including audiometric testing and speech recognition testing.  Pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the VA audiologist addressed the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  In consideration thereof, the Board finds that the audiologist had adequate facts and data regarding the history and current severity of the Veteran's disability.  For these reasons, the Board finds that the medical examination is adequate, and no further medical examination is needed.  

The Veteran also submitted a November 2012 private audiogram which indicates a material change in the left ear hearing loss.  The November 2012 private audiogram includes audiometric data and speech recognition scores.  The pure tone numerical ratings were listed in the report.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The November 2012 private audiogram report will be considered for rating purposes and is sufficient for deciding the initial rating appeal.       

Also, post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The complete service treatment records are of record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2 (2013), which require the evaluation of the complete history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Initial Disability Rating Analysis for Left Ear Hearing Loss

For the entire initial rating period, the left ear hearing loss disability has been rated noncompensable (i.e., at 0 percent) under the rating criteria found at 38 C.F.R 
§ 4.85, DC 6100.  Hearing loss is rated under 38 C.F.R. §§ 4.85, DC 6100, 
Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

In a June 2011 rating decision, service connection was established for left ear hearing loss with a noncompensable (i.e., 0 percent) rating effective December 6, 2010.  Service connection for right ear hearing loss has not been established at this time; therefore, because the evidence does not show complete deafness in the non-service-connected right ear, the right ear will be considered normal and assigned a Level I hearing acuity for rating purposes.  See 38 C.F.R. § 4.85(f).  

The Veteran contends that he has difficulty hearing at a distance and watching TV at a normal volume, speaking loudly, sometimes having difficulty understanding people in conversation, and ringing in the left ear.  After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an initial compensable disability rating for left ear hearing loss is warranted for any period.  


The November 2010 private audiogram records pure tone thresholds, in decibels (dB), as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
5
5
5
55
50

Pure tone threshold averages were 10 dB for the right ear and 29 dB for the left ear.  The Board will assume that the private audiogram speech discrimination test uses the Maryland CNC standard.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear, with the range of testing error from 92 percent to 100 percent, and 91 percent in the right ear, with the range of testing error from 69 percent to 98 percent.

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the November 2010 private audiogram reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 29 dB and speech discrimination score of 100 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the November 2010 private audiogram.  38 C.F.R. § 4.85.  

At the February 2011 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
20
LEFT
5
5
5
45
45

Pure tone threshold averages were 5 dB for the right ear and 25 dB for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the February 2011 audiology examination reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 25 dB and speech discrimination score of 92 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the February 2011 audiology examination.  38 C.F.R. § 4.85.  

The November 2012 private audiogram records pure tone thresholds, in decibels (dB), as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
40
45
40
70
70

Pure tone threshold averages were 13 dB for the right ear and 56 dB for the left ear.  The Board will assume that the private audiogram speech discrimination test uses the Maryland CNC standard.  Speech audiometry revealed speech recognition ability of 100 percent in both ears, with the range of testing error from 92 percent to 100 percent.

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the November 2012 private audiogram reveal Level I hearing acuity in the service-connected left ear (with a pure tone threshold average of 56 dB and speech discrimination score of 100 percent) and, as noted above, Level I hearing acuity is assigned to the right ear because the evidence does not demonstrate deafness in the non-service-connected right ear.  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the November 2012 private audiogram.  38 C.F.R. § 4.85.  

Treatment records relevant to the rating period do not include audiometric data showing that the left ear hearing loss disability meets the criteria for a compensable rating.  No exceptional patterns of hearing impairment as defined by 38 C.F.R. § 4.86 are shown for the left ear at any time during the rating period.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a higher (i.e., compensable) rating for left ear hearing loss is warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.    

Extraschedular Consideration Analysis for Left Ear Hearing Loss

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the current noncompensable schedular rating for left ear hearing loss for the entire rating period.  The Veteran has reported difficulty hearing at a distance and watching TV at a normal volume, speaking loudly, sometimes having difficulty understanding people in conversation, and ringing in the left ear. 

Regarding hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  

Accordingly, the Board finds that the Veteran's symptoms and functional impairment due to left ear hearing loss are fully considered by the schedular rating criteria.  Hearing loss disability that is affected by background or environmental noise is a disability picture considered in the current schedular rating criteria; therefore, the Veteran's difficulty hearing conversations or hearing other noises is a factor contemplated in the regulations and rating criteria as defined.  The Veteran's ringing in the left ear is contemplated by the 10 percent rating criteria for the separate disability of recurrent tinnitus.  A separate 10 percent schedular rating has been awarded for tinnitus and fully considers the symptoms and functional impairment resulting from tinnitus.  The 0 percent schedular rating for left ear hearing loss fully considers the symptoms and functional impairment resulting from the left ear hearing loss disability.  The Board finds that the Veteran's complaints of hearing difficulty and tinnitus, as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for left ear hearing loss, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial compensable rating for left ear hearing loss for the entire rating period is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


